Case 1:20-cv-01271-JPH-DLP Document 13-9 Filed 06/08/20 Page 1 of 3 PagelD #: 104

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

BARBARA TULLY, KATHARINE BLACK, )
MARC BLACK, SHELLY BROWN, )
DAVID CARTER, REBECCA GAINES, )
JANICE JOHNSON, ELIZABETH KMIECIAK, )
CHAQUITTA MCCLEARY, )
IKKATHERINE PAOLACCI, DAVID SLIVKA, )
DOMINIC TUMMINELLO, and )
INDIANA VOTE By MAIL, ING., individually, )
and on behalf of those similarly situated, )
)

)

}

)

Plaintiffs,

-Vs- Case No. 1:20-cv-01271-JPH-DLP
PAUL OKESON, S. ANTHONY LONG,
SUZANNAH WILSON OVERHOLT, and
ZACHARY E. KLUTZ, in their official
capacity as members of the Indiana
Election Commission, and

CONNIE LAWSON, in her official

capacity as the Indiana Sccretary of State,

ee ee ee eae Se Se

Defendants.
DECLARATION OF DOMINIC TUMMINELLO

I, Dominic Tumminello, after being duly sworn and subject to the penalties for perjury, declare I
am over the age of eighteen, have personal knowledge of the following matters, would so testify in open
court if called, and am competent to render this testimony:

Li, Tam a registered voter in Marion County in the State of Indiana. I intend to vote in the
November 3, 2020 general election (“General Election”).

2. Tam concerned about having to choose between voting in the General Election and
risking my health and safety. I do not have underlying health conditions but my parents (84, 84) and
mother-in-law (91), are at high risk if they contract Covid-19. I do not believe citizens should have to risk

their life in order to exercise our right to vote.
Case 1:20-cv-01271-JPH-DLP Document 13-9 Filed 06/08/20 Page 2 of 3 PagelD #: 105

3: I will be under 65 years of age on November 3, 2020 (“Election Day”). I do not anticipate
being absent from my county of residence on that day, and I do not intend to work as a precinct election
officer, a watcher, or a challenger for the General Election. I am not, nor do I intend to be, employed by
the election board in my county of residence to administer the General Election. I do not anticipate
being confined to my home on Election Day, or to a health care facility, or a hospital because of a
personal illness or injury. I do not anticipate caring for an individual confined to a private residence
because of illness or injury for 12 hours on Election Day.

4. I do not suffer from any condition that disables me from performing most of the
activities of daily living. I do not anticipate being scheduled to work at my regular place of
employment on Election Day during the entire twelve hours the polls will be open. I resided at
my current address in November 2018, and I do not anticipate moving my principal residence
between now and Election Day. I do not anticipate being prevented from voting on Election Day
due to a religious holiday or other observance. I am not a participant in an address
confidentiality program. Tam not a member of the military or public service officer, and I have
not been adjudicated a serious sex offender. I do not anticipate being prevented from voting in
the 2020 general election due to the unavailability of transportation to the polls, and I am able to
sign my name.

5. My overriding goal in this lawsuit is to obtain injunctive relief for myself, the other
named Plaintiffs, and for members of the proposed class. Above all, I want to be able to safely
vote by mail in the General Election and I want all members of the proposed Class to have the
same opportunity.

6. Therefore, I share a common goal with all members of the proposed Class: to

have the option to safely vote by mail and to avoid voting in person, which, due to the possibility
Case 1:20-cv-01271-JPH-DLP Document 13-9 Filed 06/08/20 Page 3 of 3 PagelD #: 106

of contracting COVID-19, may endanger me, my family, poll workers and other people, and
which would expose all of us to a substantial risk of serious harm.

fs I do not believe there is an actual or potential conflict of interest between
members of the proposed class and myself and the other named Plaintiffs. Even if there were a
potential conflict, it would be dwarfed by our overwhelming common goal of obtaining safe
voting by mail for all in the General Election.

8. Ifa Class is certified in this lawsuit, I understand that my lawyers will vigorously
represent me, all named individual Plaintiffs, and members of the certified Class, so that we will
all be able to safely vote by mail in the General Election.

2. Ifa Class is certified in this lawsuit, I understand that I may be a representative of
the Class. I will have the responsibility to fairly and adequately represent the Class and to stay
engaged with the lawsuit. I will honor and fulfill that responsibility.

10. ‘Ifa Class is certified in this lawsuit, I understand that any settlement would have
to be approved by the Court. I understand that I will be consulted about any settlement and have
a right to express my views about the settlement to the Court.

Ll. | This Declaration does not contain all my anticipated testimony in this matter.

Pursuant to 28 U.S.C. § 1746, I hereby declare under penalties of perjury that the foregoing is

true and correct.

 

 

One 3 20L0

C — : 7
Date Dominic Tumminello

Go
